Citation Nr: 1731984	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 14, 2009, and in excess of 20 percent thereafter, for service-connected residuals of a right ankle fracture (right ankle disability), on a schedular basis.

2.  Entitlement to an increased rating for service-connected right ankle disability on an extraschedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P.L.R.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of the hearing is associated with the record.

In a decision dated in November 2010, the Board denied the Veteran's claim, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In December 2011, the Veteran's attorney and VA's General Counsel submitted a Joint Motion for Remand (JMR).  In an Order dated that same month, the Court granted the JMR, vacating the November 2010 Board decision, in part, and remanding the case for further appellate review consistent with the JMR.

In a decision dated in September 2012, the Board granted a 20 percent rating for right ankle fracture residuals, effective May 14, 2009; granted a 50 percent rating for fracture residuals of right wrist, status post-operative; and found that the rating decisions of March 1972 and March 2005 were not clearly and unmistakably erroneous.  Notably, while the Board granted a 50 percent rating for the service-connected right wrist disability, the Board's Order reflected that the Veteran's increased rating claim for the right wrist disability had been denied.  

In April 2014, the Veteran appealed a portion of the September 2012 Board decision to the Court, including the issue of entitlement to an increased rating for residuals of a right ankle fracture in excess of 10 percent prior to May 14, 2009, and in excess of 20 percent thereafter; whether there was a clear and unmistakable error (CUE) in a March 2005 rating decision; and whether it was appropriate to refer the matter of incomplete paralysis of the peroneal nerve as secondary to his service-connected right ankle fracture residuals.  

The Veteran's appeal was addressed in a Memorandum Decision issued by the Court in December 2014.  However, in the interim, the Board issued a Corrective Order in August 2014, to reflect that the proper effective date for the award of a 20 percent rating for right ankle fracture residuals is May 14, 2009, and to reflect that a 50 percent rating for residuals of right wrist, status post-operative was granted.  

In the Memorandum Decision, the Court modified the September 2012 Board decision to reflect that entitlement to an increased rating of 50 percent for residuals of right wrist fracture, status post-bone graft repair, was granted and entitlement to an rating not to exceed 20 percent for right ankle fracture residuals was granted, effective May 14, 2009.  The Board notes, however, that this portion of the Court's Memorandum Decision had already been promulgated via the August 2014 Board Corrective Order.  

The Court then vacated the remaining part of the Board's September 2012 decision, and remanded the appeal for consideration in accordance with the Memorandum Decision.  In the December 2014 Memorandum Decision, the Court found that the Veteran had not appealed his favorable decision with regard to an increased 50 percent rating for residuals of a right wrist fracture and had abandoned his claim for a finding of CUE in a March 1972 rating decision.

In the December 2014 Memorandum Decision, the Court also found that the September 2012 decision did not sufficiently discuss the jurisdictional posture of the Veteran's claims in regard to the original decision from which the current appeal stems.  In that regard, the Board originally found that the claims stemmed from a May 2007 rating decision.  The Court directed the Board to determine whether this appellate posture was actually correct or if his appeal originated from a much earlier claim and, thus, nullified all subsequent decisions, to include the March 2005 rating decision upon which the Veteran has claimed CUE.

In the December 2014 Memorandum Decision, the Court also found that the Board provided inadequate reasons and bases for the decision to refer, as opposed to remand, the issue of incomplete paralysis of the peroneal nerve as secondary to the service-connected right ankle fracture residuals and remanded that issue to the Board for further review.

In the June 2015 decision, the Board determined that the Veteran's claim for an increased rating stemmed from his September 8, 1998, claim for an increased rating for his service-connected residual right wrist and right ankle disabilities, and the May 1999 rating decision that denied that claim.  Therefore, all further consideration shall be afforded from that time period forward for the scope of the present appeal.  

Additionally, the Board noted that all subsequent decisions were rendered nullities due to their lack of adherence to regulatory authority.  See 38 C.F.R. § 20.202.  To the extent that any such decisions were favorable, the Board afforded the Veteran the benefit of the error, to the extent that the Veteran's increased rating of 50 percent in that regard was based upon the actual evidence of record and no additional prejudice was shown as a result.  Furthermore, the Board noted that the Veteran had not expressed any dissatisfaction with that decision, as noted by the Court's findings.  Therefore, the Board concluded that the decision with regard to an increased rating for the right wrist should remain undisturbed.

The Board also found that it did not have jurisdiction over the issues of entitlement to service connection for incomplete paralysis of the peroneal nerve as secondary to the service-connected right ankle fracture residuals, as well as the issue of entitlement to service connection for a back disability.  Thus, it referred those matters to the agency of original jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the AOJ).  

The Board also found that, because the Veteran's claim for an increased rating for his right ankle disability stemmed from his September 1998 claim and the May 1999 rating decision never became final, the issue of whether there was CUE in the March 2005 rating decision was null and void, and dismissed the claim.

The Board then remanded the Veteran's claim for an increased rating for his service-connected right ankle disability for further development.  The claim has now returned for further appellate review.

In a November 2015 deferred rating decision, the AOJ noted that service connection for a back disability was granted, effective February 22, 2010.

In August 2016, the Board remanded the appeal once again for further development.  The AOJ has substantially complied with the remand directives, and the appeal is ready for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to increased ratings for service-connected right ankle disability on an extraschedular basis pursuant to 38 C.F.R. § 3.321 are for service-connected right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Since September 8, 1998, the Veteran's service-connected right ankle disability has been manifested by X-ray evidence of traumatic arthritis, without evidence of incapacitating exacerbations; dorsiflexion to no less than 9 degrees, and plantar flexion to no less than 30 degrees.  The credible lay and medical evidence shows additional functional limitations as a result of repetitive use and flare-ups, including painful movement, weakened movement, fatigability, swelling, and trouble with prolonged standing, sitting, and walking.  There was no evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSION OF LAW

The criteria for a schedular rating of 20 percent, but no higher, are met from September 8, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5270-5274 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

In Butts v. Brown, 5 Vet. App.  532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Butts Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for a change in diagnostic codes must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's right ankle disability is rated as 10 percent disabling prior to May 14, 2009, and as 20 percent thereafter.  The March 1972 rating decision that granted service connection for residuals of a right ankle fracture assigned a noncompensable rating under Diagnostic Code 5284, and his disability is still rated under that Diagnostic Code.  38 C.F.R. § 4.71a.  Thereafter, a July 1976 rating decision assigned a 10 percent disability rating, effective January 29, 1976, based upon evidence of "slightly diminished motion" in the right ankle.  In a September 2012 decision, the Board granted a 20 percent disability rating, effective May 14, 2009, under Diagnostic Code 5284, finding that his disability manifested as a moderately-severe disability.

Under Diagnostic Code 5003, which deals with degenerative arthritis, when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  Id.

Diagnostic Code 5271 provides that a disability of the ankle is to be rated on the basis of limitation of motion.  Normal dorsiflexion for the ankle is from zero to 20 degrees.  Normal plantar flexion for the ankle is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Moderately limited motion warrants a 10 percent disability rating.  Markedly limited motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Also applicable to the ankle joint is Diagnostic Code 5270, which provides for a 20 percent evaluation for ankylosis of the ankle joint where plantar flexion is limited to less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  The maximum 40 percent evaluation is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Veteran's claim for an increased rating was received on September 8, 1998.  Pertinent evidence of record includes VA treatment records, private treatment records, VA examination reports dated in October 1998, March 2000, February 2005, March 2007, May 2009, and October 2016, and the Veteran's lay statements.

In October 1998, the Veteran underwent a VA examination.  He reported intermittent pain, weakness, and instability of the right ankle.  He reported the use of over-the-counter pain killers to treatment his problems.  He stated that his right ankle flared-up three to four times a week, and he described his pain as a six out of ten and it lasted up to one day.  Aggravating factors included prolonged standing, walking, and weight bearing, as well as any active range of motion.  As to whether there was any additional limitation of motion during flare-ups, the Veteran denied any loss, but did say that he was slowed down.  He also reported increased pain, decreased motion, and weakness in his right ankle during flare-ups.  Concerning the functional effects caused by his right ankle, the Veteran reported problems at work due to loading and unloading trucks and driving for prolonged periods of time.  He also stated that he had turned down a number of jobs due to the problems associated with his right ankle.  With regard to activities of daily living, he reported an inability to participate in recreational sports.

Upon physical examination, range of motion was dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees, with objective evidence of pain on full dorsiflexion and plantar flexion.  The examiner also noted decreased strength.  The right ankle was diffusely tender to palpation, more so over the lateral malleolus.  There was no evidence of edema, effusion, weakness, erythema, calor, abnormal movement, or guarding.  The right ankle was slightly unstable and his gait was slow, natural, and nonantalgic.  There were no functional limitations on standing or walking.  The examiner noted that ankylosis was not present.  There was a slight varus angulation of the os calcis on the right side, more so when he raised his toes.  The Veteran was diagnosed with status post fracture right ankle, residual traumatic arthritis with chronic pain and decreased range of motion.

During a February 2000 hearing before a Decision Review Officer, the Veteran testified that his right ankle was weak, and that he would often twist his ankle.  He described problems getting in and out of his truck at work, including his ankle giving out on him.  He stated that he did not received treatment for his right ankle, and that he usually treated pain with over-the-counter medication.

In February 2000, the Veteran was seen for right ankle pain.  He described the pain as sharp pain and a dull ache.  Associated symptoms included joint stiffness, and aggravating factors included cold damp weather and some types of exercise.

In March 2000, the Veteran underwent another VA examination.  He reported spraining his ankle easily.  Upon examination, there was no deformity, and it was nontender.  His range of motion was from 10 degrees dorsiflexion to 45 degrees plantar flexion.  The ankle was also stable to inversion, eversion, and drawer sign.  The examiner concluded that his right ankle was stable since last examination.  X-rays revealed hypertrophic dorsal and inferior calcaneal spurs without associated erosions.  

In a March 2000 VA treatment record, the Veteran reported pain in his right ankle, and rated it as a four out of 10.  He described it as an on and off aching pain that was brought on by walking and sitting down.  He reported using over-the-counter medication for pain.  A follow-up visit showed no associated symptoms.

December 2000 X-rays revealed mild degenerative joint disease changes, a spur along the plantar aspect of the calcaneum, and some cortical bony irregularity along the medial aspect of the medial malleolus.

In February 2001, the Veteran reported instability and pain worsening over the last year.  He said his ankle would give out on him causing him to fall approximately once a month.  Upon examination, there was mild tenderness to palpation, good range of motion in dorsiflexion and plantar flexion, as well as eversion/inversion.  Drawer signs were negative, his strength was good, and his gait was normal.  The treatment provider noted that there was no evidence of laxity.  The Veteran was instructed on exercises to strength and stabilize his joint.

A March 2001 VA treatment record noted weakness of the peroneal muscles of his ankle and some difficulty with occasional internal rotation of the right foot.

In September 2003, the Veteran reported occasional numbness in his right lateral ankle when he experienced lower back pain.  Furthermore, he reported slight weakness in the right ankle, and that his symptoms had not changed over the last two years.  He also reported occasional falls due to his right knee and ankle.

In September 2004, the Veteran reported pain in his hips, knees, and ankles, but stated that it was most severe in his right ankle.  An October 2004 VA treatment record noted a trace of edema in the bilateral ankles.  A December 2004 VA treatment record noted that, upon examination, there was no evidence of edema in the right ankle.

In February 2005, the Veteran underwent another VA examination.  He reported occasional pain and weakness, but he stated that he no longer experienced discoloration or swelling.  He also reported an involuntarily inward rotation of his right foot when walking, and he reported pain in his right ankle mostly provoked by prolonged standing and/or walking.  He stated that his range of motion was reduced during flare-ups.  There was no evidence of dislocation or recurrent subluxation.  Upon examination, the examiner noted no significant limitation of motion or overall functional impairment in either active or passive motion.  The examiner also found no evidence that the Veteran's range of motion was limited by pain, and there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding, abnormality on weight bearing, or ankylosis.  Examination of the right ankle failed to demonstrate any objective abnormalities, there was no evidence of varus or valgus angulation in relation to the long axis of the tibia and fibula.  Range of motion was dorsiflexion to 20 degrees and plantar flexion to 44 degrees.  The Veteran was diagnosed with a fracture of the right ankle with minimal residuals presented as pain and involuntarily rotation of the right foot when walking long distances. 

A February 2005 VA treatment record noted that his ankles were free of edema, but that he frequently experienced edema when traveling or sitting for any length of time.  Compression hose was ordered.

In January 2006, the Veteran reported that he twisted his right ankle a week prior.  He reported a dull pain that was aggravated by walking.  He denied any swelling.  Treatment records from June 2006, August 2006, and October 2006 note that there was no evidence of ankle swelling or edema on examination.

In March 2007, the Veteran underwent another VA examination.  He reported multiple recurrent sprains when walking on uneven ground.  X-rays revealed calcaneal spurs, and the ankle mortise was intact.  The examiner noted that resting pain was a one or two out of ten.  The Veteran reported weakness, stiffness, and occasional swelling.  The examiner also that it would give out on uneven ground.  There was no evidence of locking, but there was some fatigability.  The examiner also noted that he experienced flare-ups with pain rated as a five or six.  The Veteran reported that such occurred twice per month and lasted one to two days.  He also reported occasional falling.  Overall, the examiner indicated that his disability caused a moderate impact on his every day activities.  Range of motion revealed dorsiflexion to 9 degrees, with mild discomfort, and plantar flexion to 36 degrees with mild discomfort.  Inversion stress was painful.  The ankle was not unstable on stressing with anterior and posterior motions.  There was no additional range of motion loss following repetitive use.  The Veteran was diagnosed with status-post inversion injury to the right ankle with a fracture of the lateral malleolus, and current weakness of the lateral anchoring ligaments of the right ankle.

An August 2008 private treatment record noted the Veteran's report of pain and weakness, and that his ankle would give out on him, twisting laterally.  The Veteran stated that this had become more frequent.  The treatment provider noted peroneal weakness, as well as tenderness over the lateral ankle complex.  There was no effusion or synovitis, and his range of motion was equal to the opposite side, although precise measurements were not provided.

A February 2009 VA treatment record noted that the Veteran was ambulating with full weightbearing, with guarding and pain in the ankles and knees.  X-rays revealed no significant interval change, no acute fracture or dislocation, and no soft tissue swelling.  There were stable degenerative changes with mild spurring of the distal tibia and moderate spurring of the distal tibia and moderate spurring of the calcaneus.

An April 2009 VA treatment record found no joint swelling, but there was diminished range of motion, although the precise range of motion measurements were not provided.

In May 2009, the Veteran underwent another VA examination.  With regard to functional limitations, the examiner noted that he was unable to stand for more than a few minutes, and that he was only able to walk a quarter mile.  The Veteran displayed poor propulsion and limping, with evidence of abnormal weight bearing.  There was tenderness over the right lateral malleolus.  There was evidence of instability, evidence by the fact that the outside of his right shoe heels were wearing.  Range of motion revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees with no objective evidence of pain with active motion.  While there was objective evidence of pain following repetitive use, there was no additional loss in range of motion nor was there any additional functional loss.  There was also no evidence of ankylosis.  X-rays revealed stable degenerative changes.  The examiner noted significant functional effects, including decreased strength and pain, as well as effects on the Veteran's ability to perform daily activities.

A June 2009 VA treatment record notes the Veteran's history of right ankle peroneal insufficiency.  Radiographic imaging revealed stable degenerative changes with mild spurring of the distal tibia and moderate spurring of the calcaneus with soft tissue calcifications, medial aspect of the distal tibia.  He described his pain as a three or four out of 10.  He reported twisting his ankle on uneven surfaces, and that his ankle was susceptible to sprains.  He also reported weakness.  Upon examination, the treatment provider noted pain with palpation and dorsiflexion.  There was no apparent instability, and there was adequate muscle strength.

A December 2009 VA treatment record notes problems with his right ankle with a tendency towards instability.

In his February 2010 appellate brief, the Veteran argued that the evidence of pain and atrophy associated with his right ankle were not adequate considered.

During his February 2010 hearing, the Veteran reported pain when moving his ankle and having a hard time walking on uneven surfaces.  He also reported occasional swelling, and falling down a few times.

In June 2010, the Veteran reported ankle swelling after considerable time in the car.

As noted in the introduction, in November 2010, the Board denied the Veteran's claim for an increased rating.  In a December 2011 order, the Court granted the parties JMR.  In the JMR, the parties agreed that the Board erred by not adequately addressing whether a higher rating was warranted under Diagnostic Code 5271 based on the Court's holding in DeLuca.

In February 2012, the Veteran was prescribed a dynamic ankle brace for peroneal insufficiency.  A February 2012 private treatment record noted that the Veteran had lost strength in his right ankle, and that his ankle would require lateral ankle reconstruction of the ligamentous structures.

In a May 2012 VA treatment record, the Veteran stated that he had a weak ankle and that he fell the prior week.

In September 2012, the Board found that the Veteran's right ankle was manifested by painful, limited motion; weakness; and objective evidence of instability.  Thus, the Board determined that his disability picture represented a moderately-severe disability, and awarded a 20 percent rating effective May 14, 2009, under Diagnostic Code 5284.  However, the Board denied a rating in excess of 10 percent prior to May 14, 2009, and in excess of 20 percent thereafter.

The Veteran then appealed the Board's decision to the Court and, in a December 2014 memorandum decision, the Court determined that the Board erred by failing to adequately consider the Veteran's lay statements, including his reports of contemporaneous medical diagnoses.  Furthermore, the Court found that the Board failed to adequately explain why higher ratings were not warranted under Diagnostic Code 5284.

February and April 2015 VA treatment records note trace of ankle edema upon examination, while no ankle edema was noted in July, September, and December 2015, as well as in April and July 2016.

In August 2016, the Veteran reported ankle swelling with traveling the prior week.

In October 2016, the Veteran underwent another VA examination.  He was diagnosed with osteoarthritis of the right ankle, as well as ankle instability.  The examiner noted his reports of constant pain, instability, stiffness, and swelling.  Concerning flare-ups, the examiner noted that the Veteran's gave out on his five to six times a year, and that flare-ups lasted two to seven days during which he was housebound and had difficulty ambulating.  Range of motion revealed dorsiflexion to 20 degrees and plantar flexion to 30 degrees with objective evidence of pain causing functional loss.  There was also evidence of pain with weight bearing and objective evidence of localized tenderness or pain to palpation, including slight to moderate diffuse palpatory tenderness to the lateral malleolus.  Following repetitive use, there was no additional functional loss or decrease in range of motion.  The examiner also noted that the objective medical findings were consistent with the Veteran's reported functional loss following repetitive use over time or during flare-ups.  

As to whether pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability following repetitive use, the examiner indicated that he could not this question because he had not been examiner over a period of time or during a flare-up.  Additional factor contributing to his disability included instability of station.  Muscle strength testing revealed normal muscle strength and there was no evidence of muscle atrophy.  Furthermore, there was no evidence of ankylosis.  The talar tilt test revealed laxity.  Assistive devices included a brace, cane, and shoe inserts; however, the examiner noted that the assistive devices were not solely for the Veteran's ankle.  The examiner also noted that his right ankle caused functional impact in the following activities: lift/carry; prolonged standing; he could only walk 100 feet without assistive devices, or 200 feet with assistive devices; he had to avoid uneven terrain, steep slopes, hiking, and camping; he could not run or jump.  Repetitive use activities, such as stooping, squatting, pulling/pushing, sweeping/mopping, and kneeling were limited.  The Veteran also reported that he experienced pain during both active and passive motion, and his range of motion was consistent with weightbearing.  Finally, the examiner concluded that the Veteran's instability was slight to moderate.

After a careful review of all the evidence, the Board finds that the Veteran's right ankle disability warrants a 20 percent disability throughout the appeal period.  

The record demonstrates that the Veteran suffers from degenerative joint disease in his right ankle and painful motion.  As mentioned previously, the October 1998 VA examination diagnosed his right ankle disability as status post fracture right ankle with residual traumatic arthritis, and the December 2000 and February 2009 VA treatment records both note degenerative changes in his right ankle.  These findings warrant the minimum 10 percent rating under Diagnostic Codes 5003 and 5271.  See 38 C.F.R. § 4.71a.  A higher rating is not warranted under those diagnostic codes, however, because the record does not show occasional incapacitating exacerbations, and the Veteran's range of motion is not manifested as marked limitation.  In this regard, the Veteran's dorsiflexion was limited to no less than 9 degrees, and his plantar flexion was limited to no less than 36 degrees.  As noted above, the M21-1 defines moderate limitation of ankle motion as less than 15 degrees dorsiflexion, or less than 30 degrees plantar flexion; and marked limitation of motion as less than 5 degrees dorsiflexion, or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

However, the record also shows that Veteran suffers from additional functional loss following repetitive use and during flare-ups, particularly as explained in the VA examination reports of record.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  For example, during the October 1998 VA examination, the Veteran reported decreased range of motion and fatigability during flare-ups, and the examiner noted decreased strength.  The October 2004 VA treatment record noted trace edema (swelling), and the February 2005 VA treatment record noted edema when travelling or sitting for prolonged periods of time.  The March 2007 VA examiner also noted evidence of fatigability and weakness.  Furthermore, the Veteran has consistently reported increased pain with use and during flare-ups which caused decreased range of motion, weakness, and fatigability.  

Thus, after affording the benefit of the doubt to the Veteran, the Board finds that his right ankle disability meets the standards set out in DeLuca and Mitchell and, in conjunction with the criteria under Diagnostic Code 5217, warrants a 20 percent disability rating effective September 8, 1998, the date the Veteran's claim for an increased rating was received.

However, because the Veteran's right ankle disability is now rated at the maximum rating possible for limitation of motion for the ankle for the entire appeal period, further analysis based on the DeLuca factors would not result in a higher schedular rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary when the appellant is in receipt of the maximum rating for limitation of motion).

Although the Board's decision changes the Diagnostic Code under which the Veteran's disability is rated from 5284 to 5271, as will be explained in greater detail below, this is in accordance with the Court's holding in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

The Board has also considered the applicability of other potential diagnostic codes.  Here, however, the clinical evidence does not establish, and the Veteran has not alleged, problems with ankylosis, malunion of the os calcis or astragalus, or an astragalectomy at any point since September 8, 1998.  The Veteran is therefore not entitled to a higher or separate rating under Diagnostic Codes 5270, 5272, 5273 or 5274.

The Board has also considered whether a higher or separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as arthritis was shown on X-rays.  However, because the Veteran was been awarded a 20 percent rating based on painful, limited motion, and additional functional loss based on repetitive use and during flare-ups, assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.

Finally, the Board notes the Court's December 2014 Memorandum Decision that directed the Board to adequately discuss whether the Veteran is entitled to a higher rating under Diagnostic Code 5284.  To the extent the December 2014 Memorandum Decision was considered the law of the case as to the idea that the Veteran's right ankle disability could be rated under Diagnostic Code 5284, there has been a change in law since that time, or at least an interpretation in law.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009) (Board has a duty to explain why terms of a Joint Motion will not be fulfilled); Teten v. West, 13 Vet. App. 560, 563 (2000) (recognizing three circumstances where the law-of-the-case doctrine should not apply); Chisem v. Gober, 10 Vet. App. 526, 528 (1997) (an exception to the law of the case doctrine is when the controlling authority has since made a contrary decision of law).

Specifically, following the December 2014 Memorandum Decision, the Court issued a decision in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), wherein the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  "Instead, a listed condition should be rated under the [Diagnostic Code] that specifically pertains to it."  Copeland, 27 Vet. App. at 337.  The Court explicitly rejected the appellant's argument that to rate under Diagnostic Code 5284, for "foot injuries, other," would not be rating by analogy; instead, the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes listed in 38 C.F.R. § 4.71a redundant.  Citing Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), the Court noted that, safeguards were in place to compensate a veteran for symptoms outside the rating criteria for a particular condition, to include referral for extraschedular consideration.  Although the Board's decision in Copeland considered whether the Veteran was entitled to a higher rating under Diagnostic Code, the Court help that such consideration was an error as a matter of law.  Copeland, 27 Vet. App. at 338.

The Board finds that, based on the Court's holding in Copeland, further consideration of whether the Veteran's right ankle disability meets the criteria for a higher rating under Diagnostic Code 5284 is not warranted as such would constitute an error as a matter of law.  Specifically, not only is arthritis explicitly addressed in Diagnostic Code 5003 (which in turn directs that the condition is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint), the Secretary has specifically distinguished between disabilities of the ankle (Diagnostic Code 5270-5274) and disabilities of the foot (Diagnostic Codes 5276-5284).  Any further rating under Diagnostic Code 5284 would require analysis as to whether the severity of the Veteran's right ankle meets the criteria set forth for a separate body part.  Thus, although the Board granted a 20 percent rating under Diagnostic Code 5284 in September 2012, any further rating under that diagnostic code would be an error of law, and violate the Court's holding in Copeland.  Furthermore, the Board finds that the September 2012 decision to award a 20 percent rating under 5282 was harmless error, as the evidence of record demonstrates that the Veteran is entitled to a 20 percent rating throughout the appeal period under Diagnostic Code 5271.

Finally, the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was granted in an August 2001 rating decision, effective July 26, 2000, and the Veteran did not express timely disagreement with any aspect of that decision, including the effective date assigned.  Moreover, while the evidence shows the Veteran reported problems at work due to his right ankle disability, see e.g., October 1998 VA examination report, the pertinent lay and medical evidence does not reflect that his right ankle disability rendered him unable to secure or maintain substantially gainful employment prior to July 26, 2000.  Under these circumstances, the Board concludes that a claim for a TDIU due to the right ankle disability was not raised prior to July 26, 2000 and need not be considered in connection with this increased rating claim.  

In summation, after all benefit of the doubt to the Veteran, the Board finds that his service-connected right ankle disability warrants a 20 percent rating under Diagnostic Code 5271 and the provisions of DeLuca, supra, effective September 8, 1998.  However, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule.  In denying any further compensation in excess of 20 percent for the Veteran's service-connected right ankle disability, the Board finds that the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to a 20 percent disability rating, but no higher, for the Veteran's service-connected right ankle disability is granted on a schedular basis, effective September 8, 1998.


REMAND

Here, although the Board has denied a rating in excess of 20 percent on a schedular basis, it has also considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the schedular evaluations do not adequately account for the effects that a veteran's disability has on his individual earning capacity, the RO can request that the Under Secretary for Benefits or the Director, Compensation Service, determine whether an extra-schedular evaluation is appropriate.  38 C.F.R. § 3.321(b)(1).  The regulation states that an "exceptional case" is one "with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Id.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board itself may not assign an extraschedular rating in the first instance but must leave that initial determination to the Under Secretary for Benefits or the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to the appropriate personnel for extra-schedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extra-schedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extraschedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance.") (emphasis in original).

The Board has carefully compared the symptoms associated with the Veteran's service-connected right ankle disability with the established criteria found in the rating schedule and the current ratings assigned.  The Board finds that his symptomatology throughout the appeal period is not fully addressed by the rating criteria under which the disability is currently rated.  Specifically, as noted in the decision above, the Veteran has continuously reported ongoing problems with stability associated with his right ankle which caused him to fall on uneven surfaces, see, e.g., May 2007 VA examination report, and his VA treatment providers have also noted problems with instability.  See December 2009 VA treatment record.  Unlike Diagnostic Code 5257, which pertains to instability of the knee, there is no diagnostic code that addresses instability of the ankle.  Furthermore, during his October 1998 VA examination, the Veteran indicated that he had to turn down a number of jobs due to the problems associated with his ankle, which suggests interference with employment.

Based on the foregoing, in order to give the Veteran every consideration with respect to the present appeal, the Board finds that the claim must be remanded for consideration of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted, and the appeal shall be remanded for such development.  See Floyd, supra ("the correct course of action for the Board in extraschedular consideration cases such as this one is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).").

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for consideration of an extraschedular evaluation to the Under Secretary of Benefits or Director, Compensation Service, pursuant to 38 C.F.R. § 3.321(b)(1).  Any determination should consider all of the evidence of record.  

2.  If, after consideration by the Under Secretary or Director, the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


